Exhibit 99.5 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED SEPARATE FINANCIAL INFORMATION FOR THE YEAR ENDED DECEMBER 31, 2010 The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Separate Financial Data as at December 31, 2010 Contents Page Auditors’ Report 2 Separate Financial Information Information on Financial Position 3 - 4 Information on Income 5 Information on Comprehensive Income 6 Information on Cash Flows 7 Notes to the Separate Financial Information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone 972 25312000 Fax 972 25312044 Internet www.kpmg.co.il To: The Shareholders of “Bezeq” The Israeli Telecommunication Corp. Limited Dear Sirs, Subject: Special auditors’ report on separate financial data according to Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) - 1970 We have audited the separate financial data presented in accordance with Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) - 1970 of “Bezeq” The Israeli Telecommunication Corp. Limited (hereinafter - the Company) as of December 31, 2010 and 2009 and for each of the three years, the last of which ended on December 31, 2010, which are included in the Company’s periodic report. The separate financial data are the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express an opinion on the separate financial data based on our audits. We did not audit the financial statements of equity accounted investees the investment in which amounted to NIS 228 million as of December 31 2010, and the Company’s share in their profits amounted to NIS 6 million for the year ended on such date. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said reports of the other auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel. Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the separate financial data.An audit also includes assessing the accounting principles that were used in preparing the separate financial data and the significant estimates made by the Board of Directors and by Management, as well as evaluating the separate financial data presentation.We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and on the reports of the abovementioned other auditors, the separate financial data has been prepared, in all material respects, in accordance with Regulation 9C of the Securities Regulations (Periodic and lmmediate Reports) - 1970. Without qualifying our opinion, we draw attention to the claims made against the Company for which the exposure cannot yet be assessed or calculated, as described in Note 10. Somekh Chaikin Certified Public Accountants March 7, 2011 2 Bezeq The Israel Telecommunication Corporation Ltd. Information on Financial Position as at December 31 Note NIS millions NIS millions Assets Cash and cash equivalents 3 Investments, including derivatives 4A 10 Trade receivables Other receivables Inventory 15 9 Assets classified as held for sale 29 40 Total current assets 1,520 1,819 Investments, including derivatives 4A 96 Trade and other receivables Property, plant and equipment 6 * 3,771 Intangible assets Investments in investees Deferred tax assets 5 248 383 Total non-current assets 11,771 11,115 Total assets 13,291 12,934 3 Bezeq The Israel Telecommunication Corporation Ltd. Statement of Financial Position as at December 31 Note NIS millions NIS millions Liabilities Debentures, loans and borrowings 4C Trade payables 4B Other payables, including derivatives 4B Loans from subsidiaries 4C,9 Current tax liabilities 86 Deferred income 17 19 Provisions 10 Employee benefits 233 469 Total current liabilities 2,728 2,588 Debentures 4C Bank loans 4C Employee benefits Deferred income and others 4 6 Total non-current liabilities 5,236 3,802 Total liabilities 7,964 6,390 Equity Share capital Share premium Reserves Deficit ) ) Total equity 5,327 6,544 Total equity and liabilities 13,291 12,934 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: March 7, 2011 * Retrospective application by restatement, see Note 2C The attached notes are an integral part of the separate financial information 4 Bezeq The Israel Telecommunication Corporation Ltd. Information on Income for the Year ended December 31 Note NIS millions NIS millions NIS millions Revenue 7 5,263 5,303 5,498 Costs and expenses Depreciation and amortization Salaries General and operating expenses 8 Other operating expenses (income), net ) 202 96 3,220 3,780 4,023 Operating profit 2,043 1,523 1,475 Financing expenses Financing expenses Financing income ) ) ) Financing expenses (income), net 90 ) 125 Profit after finance expenses, net Share in profits of investees, net 1,017 958 677 Profit before income tax Income tax 5 527 431 400 Income after taxes on income Profit from deconsolidation of a subsidiary - 1,538 - Profit for the year 2,443 3,603 1,627 The attached notes are an integral part of the separate financial information 5 Bezeq The Israel Telecommunication Corporation Ltd. Information on Comprehensive Income for the Year Ended December 31 NIS millions NIS millions NIS millions Profit for the year 2,443 3,603 1,627 Items of other comprehensive income Other comprehensive income (loss) for the year, net of tax 8 ) (7 ) Other comprehensive income (loss) for the year, net of tax, in respect of investees 5 - (3 ) Other comprehensive income (loss) for the year, net of tax 13 ) ) Total comprehensive income for the year 2,456 3,592 1,617 The attached notes are an integral part of the separate financial information 6 Bezeq The Israel Telecommunication Corporation Ltd. Information on Cash Flows for the Year Ended December 31 Note NIS millions NIS millions NIS millions Cash flows from operating activities Profit for the year Adjustments: Depreciation 6 * 715 *716 Amortization of intangible assets 72 79 Profit from deconsolidation of a subsidiary - ) - Share in the (profits) losses of equity-accounted investees ) ) ) Financing expenses, net 69 ) 86 Capital gain, net ) ) ) Share-based payment transactions 26 25 38 Income tax expenses 5 Change in inventory (6 ) 1 9 Change in trade and other receivables 29 26 90 Change in trade and other payables 4 55 1 ) Change in provisions ) 25 ) Change in employee benefits ) ) Expense (income) for derivatives, net 11 - - Net cash flows from operating activities for transactions with investees 9 2 2 16 Net income tax paid ) ) ) Net cash from operating activities 2,140 2,220 1,680 Cash flows from investing activities Investment in intangible assets ) ) ) Proceeds from sale of property, plant and equipment 86 Change in current investments, net - 6 Purchase of property, plant and equipment 6 ) ) ) Proceeds from disposal of investments and long-term loans - 46 17 Interest received 8 25 34 Acquisition of a subsidiary from an investee 9 ) - - Net cash flows from investment activities for transactions with investees) 9 1,097 578 302 Net cash from (used for)investment activities 9 ) 200 * Retrospective application by restatement, see Note 2C The attached notes are an integral part of the separate financial information 7 Bezeq The Israel Telecommunication Corporation Ltd. Information on Cash Flows for the Year Ended December 31 (Contd.) Note NIS millions NIS millions NIS millions Cash flow from financing activities Bank loans received 4 - Repayment of bank loans ) - - Repayment of debentures 4 ) ) ) Dividend paid ) ) ) Interest paid ) ) ) Net proceeds for derivatives 10 44 52 Proceeds from exercise of options 26 - Net cash from financing activities (used for activities) for transactions with investees 9 ) 250 - Net cash used for financing activities ) ) ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at January 1 360 93 451 Cash and cash equivalents at end of year 3 198 360 93 The attached notes are an integral part of the separate financial information 8 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 1 – GENERAL Below is financial information from the Group‘s consolidated financial statements as at December 31, 2010 (“the consolidated statements”), published as part of the periodic reports, attributable to the Company itself (“the separate financial information”), presented according to Article 9C (“the Article”) and the Tenth Addendum to the Securities Regulations (Periodic and Interim Reports), 5730-1970 (“the Tenth Addendum”), in respect of the separate financial information of the corporation. In this separate financial information - “The Company”: Bezeq The Israel Telecommunication Corporation Ltd. “Associate”, "the Group”, “Investee”, “Interested Party”: as defined in the consolidated financial statements of the Group for 2010 (“the consolidated statements”). NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES APPLIED IN THE SEPARATE FINANCIAL INFORMATION The accounting policies set out in the consolidated financial statements have been applied consistently to all periods presented in the separate financial information, including the method for classifying the financial information in the consolidated statements, with the required changes as set out below. A. Presentation of financial information Information on financial position This information includes information about the amounts of assets and liabilities in the consolidated statements attributable to the Company itself (other than for investees), with a description of the types of assets and liabilities. The information also includes information about the net amount, based on the consolidated statements, attributable to the shareholders of the Company itself, of the assets less the liabilities, for investees, including goodwill. Information on comprehensive income This information includes information about the amounts of income and expenses in the consolidated statements, with a breakdown of profit or loss and other comprehensive income, attributable to the Company itself (other than for investees), with a description of the types of income and expenses. The information also includes information about the net amount, based on the consolidated statements, attributable to the shareholders of the Company itself, of total income less total expenses for the operating results of investees, including impairment of goodwill, impairment or derecognition of an investment in an associate, and impairment or derecognition of an investment in an equity-accounted jointly-controlled company. Information on cash flows This information includes details about the amounts of cash flows in the consolidated statements attributable to the Company itself (other than for investees), taken from the consolidated statement of cash flows, with a breakdown according to cash flow from operating activities, investment activities and financing, with details of their components. Cash flows for operating activities, investment activities and financing activities for transactions with investees are presented separately in net amounts, under the relevant activity, according to the nature of the transaction. B. Transaction between the Company and investees Presentation Reciprocal balances in the Group and income and expenses arising from reciprocal transactions, which were eliminated in the preparation of the consolidated statements, were presented separately from the balance for the investees and the profit for the investees, together with similar balances with third parties. 9 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES APPLIED IN THE SEPARATE FINANCIAL INFORMATION (CONTD.) B. Transaction between the Company and investees (contd.) Measurement Transactions between the Company and its subsidiaries were measured according to recognition and measurement principles set out in International Financial Reporting Standards (“IFRS”), which provide accounting guidelines for this type of transaction with a third party. C. Changes in accounting policies –Initialimplementation of new accounting standards Leases As from January 1, 2010, the Company applies the amendment to IAS 17 – Leases: Classification of Leases of Land and Buildings (“the Amendment”). The Amendment eliminates the requirement to classify a lease of land as an operating lease when the title is not expected to pass to the lessee at the end of the lease term. The Company has land lease agreements with the Israel Land Administration, which are accounted for as operating leases. Subsequent to adoption of the Amendment, the Company classified the lease of the land retrospectively as a finance lease. Accordingly, the land is stated as property, plant and equipment in the information of financial position as at December 31, 2010, in the amount of NIS 125 million. NOTE 3 – CASH AND CASH EQUIVALENTS December 31, 2010 December 31, 2009 NIS millions NIS millions In NIS Linked to foreign currency 3 3 Total cash and cash equivalents 198 360 10 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS A. Investments, including derivatives Segmentation by investment classification December 31, 2010 December 31, 2009 NIS millions NIS millions Current investments Current maturities for the loan to a subsidiary - Derivatives - 10 178 10 Non-current investments Bank deposit for loans to employees 83 83 Investments in mutual funds 3 7 Derivatives 10 10 96 100 274 110 Analysis of projected realization dates To be determined Total NIS millions NIS millions NIS millions NIS millions Current maturities for the loan to a subsidiary - - Investments in shares and options - - 3 3 Deposit for providing loans to employees - - 83 83 Derivatives - 10 - 10 178 10 86 274 11 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS (CONTD.) B. Trade and other payables December 31, 2010 Linked Dollar or Unlinked to the CPI dollar linked Total NIS millions NIS millions NIS millions NIS millions Trade payables - 24 Other payables 455 104 10 569 737 104 34 875 December 31, 2009 Linked Dollar or Unlinked to the CPI dollar linked Total NIS millions NIS millions NIS millions NIS millions Trade payables - 27 Other payables 426 111 - 537 662 111 27 800 C. Debentures and loans Composition December 31, 2010 December 31, 2009 NIS millions NIS millions Current liabilities Current maturities of debentures Current maturities of bank loans - 17 Loans from investees 203 250 1,144 935 Non-current liabilities Debentures Bank loans 2,600 383 4,973 3,549 6,117 4,484 12 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS (CONTD.) C. Debentures and loans (contd.) Debt repayment terms and schedule December 31, 2010 December 31, 2009 Currency Nominal interest rate % Redemption year Par value NIS millions Carrying amount NIS millions Par value NIS millions Carrying amount NIS millions Loans from banks: Unlinked – variable interest NIS Prime + 0.33 2011-2017 Unlinked – fixed interest NIS 5-5.6 2011-2017 Loans from investees Linked NIS 4 203 250 Debentures issued to the public: Linked to the CPI NIS 4.8-5.3 2011-2016 Debentures issued to financial institutions and others: Linked to the CPI NIS 4.8-5.95 2011-2014 81 102 324 3,314 3,834 Total interest-bearing liabilities 6,117 4,484 13 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS (CONTD.) D. Liquidity risk Below are the contractual repayment dates of financial liabilities, including interest payments. December 31, 2010 Carrying amount Contractual cash flow 6 months or less 6-12 months 1-2 years 3-5 years More than five years NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Non-derivative financial liabilities Trade payables - Other payables 7 - - - Loans from subsidiaries - Bank loans 42 56 Debentures issued to the public - Debentures issued to financial and other institutions 102 88 *88 - 6,992 7,868 2,086 63 853 3,296 1,570 * Including debentures of the Company amounting to NIS 77 million, stated in the financial statements as short term due to non-compliance with financial covenants. 14 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS (CONTD.) D. Liquidity risk (contd.) December 31, 2009 Carrying amount Contractual cash flow 6 months or less 6-12 months 1-2 years 3-5 years More than five years NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Non-derivative financial liabilities Trade payables - Other payables 9 - - - Loans from subsidiaries - Bank loans 4 24 84 - Debentures issued to the public - Debentures issued to financial and other institutions 324 342 *342 - 5,284 5,835 1,804 33 1,043 1,973 982 * Including debentures of the Company amounting to NIS 94 million, stated in the financial statements as short term due to non-compliance with financial covenants. 15 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 4 - FINANCIAL INSTRUMENTS (CONTD.) E. Currency and CPI risks Company exposure to CPI and foreign currency risks for derivative financial instruments: December 31, 2010 Currency/ linkage Currency/ linkage Expiration Par value receivable payable date (currency) Fair value Millions NIS millions Instruments not used for hedging: CPI forward contract CPI CPI 2011-2012 10 December 31, 2009 Currency/ linkage Currency/ linkage Expiration Par value receivable payable date (currency) Fair value Millions NIS millions Instruments not used for hedging: CPI forward contract CPI CPI 2010-2012 19 16 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 5 – INCOME TAX A. General Year ended December 31 NIS millions NIS millions NIS millions Current tax expense For the current period Adjustments for prior years, net - ) - 396 271 292 Deferred tax expense Creation and reversal of temporary differences Effect of change in tax rates - 40 - 131 160 108 Income tax expenses 527 431 400 B. Deferred tax assets and liabilities recognized Deferred tax assets and liabilities are attributable to the following items: December 31 NIS millions NIS millions Employee benefit plan Share-based payments 16 27 Provisions 22 30 Property, plant and equipment ) * - Others 7 8 248 383 *Less than NIS 500,000 17 Bezeq The Israel Telecommunication Corporation Ltd. Notes to the separate financial information as at December 31, 2010 NOTE 5 - INCOME TAX (CONTD.) C. Changes in temporary differences during the year Balance at Balance at Balance at January 1 Recognized in Recognized in December 31 Recognized in Recognized in December 31 profit or loss equity profit or loss equity NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Employee benefits ) 3 ) (3 ) Share-based payments ) - 27 ) - 16 Provisions 43 ) - 30 (8 ) - 22 Property, plant and equipment 22 ) - - ) - ) Others 12 (4
